Title: To James Madison from Arthur Breese, 16 April 1794
From: Breese, Arthur
To: Madison, James


Sir.
Whitestown Ap. 16th. 94.
Some time since by the Mail I recd. a letter from you respecting Lot No. 2.
   
   Sadaqueda Patent

 I forwarded my answer immediately. By the last Mail I Recd. a letter from Mr. Wm. Morris, inclosing one from you to me. For fear that my first letter should get lost, I now inform you that I am perfectly well acquainted, with the general situation, & Quality of your Lot; and that it is worth four Dollars the acre, cash, & five upon a Credit. No Land in the Neighborhood of it, can be obtained for Less. My first Letter informs you with prescision, the quality of the soil &ca. If we are not engaged in a war with Europe, Land will appreciate much in Value. Any further Information, or assistance, that I can give you, shall be done with Chearfulness. I am Sir with much respect Yr. obedient Servant.
Arthur Breese
